DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 2012/0271346) in view of Tovey (US 5,489,292).
Regarding claims 1-4 and 11-18, Townsend discloses a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly (fig. 4) including the steps of securing an upper plate (226) to a lower plate (224), where the lower plate defines a stop member which extends proximally relative to the proximal end of the upper plate and is raised relative to the lower plate and extends beyond the upper plane of the upper plate to control the distance between the jaw members (225a, figs 4-5, [0049]). The plates are further secured to a support base of the jaw member (122 and/or 222, figs 4, 5 and 7). The plates are secured by mechanical interfacing surfaces (227b, fig. 7). Both plates have aligned knife slots (227d and 225c, fig. 7). Townsend does not disclose that a series of grooves are fabricated through an upper plate so that the lower plate forms the bottom of the grooves. However, fabricating grooves in forceps jaws is very common for many reasons and Applicant has not disclosed that this particular method is critical or produces an unexpected result. Tovey discloses a forceps device and teaches that grooves may be made partially or entirely through the tissue contacting surface of the jaw for the purpose of allowing better gripping of tissue (figs. 22-23, col. 13 lines 53-67). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the tissue contacting upper plate of Townsend with grooves extending entirely therethrough, as taught by Tovey, that would produce the predictable result of allowing the forceps to grip tissue better as taught by Tovey. This modification results in the lower plate forming the bottom of the grooves since the plates are attached and the grooves extend all the way through the upper late. It is noted that a groove which does not extend all the way through the jaw is still useful for improved gripping as taught by Tovey (figs. 22-23, col. 13 lines 53-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend and Tovey, further in view of Brandt (US 2011/00073246).
Regarding claim 5, the method of Townsend-Tovey does not disclose the step of bending the edges of the upper plate to define a cavity to receive a lower plate, although Townsend does show the upper plate defines a cavity to receive a lower plate (fig. 7). However, bending is common in the art and Applicant has not disclosed the step of bending is critical or produces unexpected results. Brandt discloses a forceps device which includes an upper late that is bent to form a cavity (figs. 5A-B, [0039]). It is noted that Brandy also discloses the upper plate has a plurality of apertures which can be partially or fully etched for a different reason than Tovey ([0036]), which further supports the position that a person of ordinary skill in the art would be able and motivated to make holes in an upper plate that extend all the way through the plate. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to make the upper plate with a cavity for receiving the lower plate of Townsend-Tovey using any commonly known method, including bending as taught by Brandt, that would produce the predictable result of plates in a desired relationship. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend in view of Tovey and Guerra (US 2007/0074807).
Regarding claims 6-10 the method of Townsend-Tovey does not disclose that an electrical connection from the upper plate is jogged around the lower plate and extended proximally through the jaw, or that the plates and electrical connection are secured to the housing via overmolding. However, using electrical connections is ubiquitous in the electrosurgical forceps art and Applicant has not disclosed that “jogging” is critical or produces an unexpected result. Furthermore, overmolding is an extremely common method of manufacturing forceps jaws and again, Applicant has not disclosed that overmolding any elements together produces an unexpected result. Guerra discloses a forceps device with an upper plate (312, fig. 2A) connected to an electrical connection (325a) which jogs around a lower plate (319) before extending proximally though the jaw, where the plates are connected to the jaw member by overmolding ([0040]-[0045]). The overmolding secures the connection within the jaw member (fig. 2A). Therefore, before the application was filed, it would have been obvious to modify the method of Townsend-Tovey to include jogging an electrical connection from the upper plate around the lower plate and using overmolding to connect the parts of the jaw together including the electrical connection, as taught by Guerra, to produce the predictable result of supplying electrical energy to the upper plate and ensuring that parts of the jaw are connected together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding devices which have an upper plate with grooves defined also by the upper surface of a lower plate, see figure 4 of US 2017/0312017 to Trees and figure 8 of US 2012/0215215 to Reschke.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794